Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The AFCP 2.0 amendments filed 7/19/2022 has been entered.
Claims 1-4, 8-20, 22-25, and 27-30 are rejected.
Claims 5-7, 21, and 26 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Puja Detjen on August 10, 2022.
The application has been amended as follows: 
Claim 1 should be replaced with the below:
A method for communications, comprising: 
obtaining one or more burst parameters associated with a traffic flow for at least one service, wherein the one or one or more burst parameters comprises a burst factor, wherein the burst factor is based on an arrival pattern of one or more bursts of the traffic flow for a given guaranteed bit rate (GBR) and packet delay budget (PDB), wherein the burst factor is a multiplicative factor for GBR to define a minimum bit rate for providing service coverage for the traffic flow, and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field; and 
communicating with a user equipment (UE) based on the one or more burst parameters

Claim 29 should be replaced with the below:
An apparatus for communications, comprising: 
at least one processor; and 
a memory coupled to the at least one processor, the at least one processor and the memory configured to: 
obtain one or more burst parameters associated with a traffic flow for at least one service, wherein the one or one or more burst parameters comprises a burst factor, wherein the burst factor is based on an arrival pattern of one or more bursts of the traffic flow for a given guaranteed bit rate (GBR) and packet delay budget (PDB), wherein the burst factor is a multiplicative factor for GBR to define a minimum bit rate for providing service coverage for the traffic flow, and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field; and 
communicate with another apparatus based on the one or more burst parameters.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to traffic burst awareness in communication systems.
Prior art was found for the independent claims as follows:
Huang (US 2009/0028109)
Avula (US 2020/0068439)
“3GPP TSG-RAN WG2 AH #1807, Montreal, Canada, 2-6 July 2018, Ericsson, Need of Maximum Burst Size parameter for all GBR Flows, R2-18010172”
For independent claims 1 and 29, Huang (US 2009/0028109)  teaches a burst parameter in paragraphs 25, 32, and 33, however this is not a burst factor as defined by the claim, wherein the burst factor is based on an arrival pattern of one or more bursts of the traffic flow for a given guaranteed bit rate (GBR) and packet delay budget (PDB), wherein the burst factor is a multiplicative factor for GBR to define a minimum bit rate for providing service coverage for the traffic flow, and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field.  Avula (2020/0068349) in paragraph 29 teaches MDBV, but does not teach burst factor that is a reinterpretation of MDBV bits.   “R2-18010172” teaches in Table 1 Section 1.4 paragraph 2 that MDBV can be defined as a multiple of GBR * PDB, for example MDBV = 5 * GFBR *PDB, hence MDBV depends on GFBR and PDB, but this is not the same as a burst factor, since with the Examiner Amendment burst factor is defined in the claim and different from MDBV.    
Regarding Independent claims 18 and 30, The prior arts of record fail(s) to teach or suggest individually or in combination that the burst factor, which is a multiplier of a guaranteed bit rate, is determined based on burst rates after removing burst rates that are compared to a packet error rate. “R2-18010172” teaches that MDBV = 5 * GFBR * PDB, with 5*PDB being the multiplicative factor or burst factor, however “R2-18010172” does not teach that the multiplicative factor is based on burst rates after removing burst rates that are compared with a packet error rate. Other references, such as Aksu (US 2020/0374900) teach that MDBV (maximum data burst volume) and PER (packet error rate) are QoS parameters part of the QoS profile for the device, as in paragraph 33 of Aksu, but do not teach the burst factor or multiplicative factor of a guaranteed bit rate, let alone that the burst factor is determined based on burst rates after excluding burst rates based on a comparison with a packet error rate. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. D./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412